37 A.3d 1138 (2012)
209 N.J. 424
In the Matter of Michael LEVITIS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-84 September Term 2011, 070355
Supreme Court of New Jersey.
March 15, 2012.

ORDER
MICHAEL LEVITIS of BROOKLYN, NEW YORK, who was admitted to the bar of this State in 2000, having pleaded guilty in the United States District Court, Eastern District of New York, to knowingly and willfully making a false, fictitious and fraudulent statement and representation in a matter related to political fundraising in violation of 18 U.S.C. § 1001(a)(2), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), MICHAEL LEVITIS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MICHAEL LEVITIS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MICHAEL LEVITIS comply with Rule 1:20-20 dealing with suspended attorneys.
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.